UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7129


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE WILLIE DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge. (4:08-cr-00133-RAJ-TEM-1; 4:13-cv-00090-RAJ)


Submitted:   October 23, 2013             Decided:   November 5, 2013


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Willie Davis, Appellant Pro Se.  Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George    Willie    Davis       seeks    to    appeal     the    district

court’s order dismissing as untimely * his 28 U.S.C.A. § 2255

(West Supp. 2013) motion.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2006).             A      certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this      standard        by         demonstrating    that

reasonable    jurists      would     find     that        the     district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural        grounds,       the      prisoner     must

demonstrate    both    that    the   dispositive          procedural     ruling    is




     *
       The district court’s order dismissed Davis’ § 2255 motion
for failure to obtain authorization from this court to file a
successive motion pursuant to 28 U.S.C. § 2244 (2006), or, in
the alternative, as untimely. Although we denied Davis’ § 2244
motion on December 14, 2012, in hindsight, our order should have
clarified that the motion was “denied as unnecessary” on the
ground that Davis had not filed an initial § 2255 motion.
Because we conclude that Davis’ motion before the district court
was not successive, we consider here only the district court’s
alternative finding that Davis’ § 2255 motion was untimely
filed.



                                        2
debatable, and that the motion states a debatable claim of the

denial of a constitutional right.         Slack, 529 U.S. at 484-85.

           We have independently reviewed the record and conclude

that Davis has not made the requisite showing.              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   DISMISSED




                                      3